Citation Nr: 1714690	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  13-12 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to an initial compensable rating prior to April 22, 2014 for service-connected left ear hearing loss.

2. Entitlement to an initial evaluation in excess of 10 percent from April 22, 2014 for service-connected bilateral hearing loss.

3. Entitlement to an initial compensable rating for service-connected right ring finger disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

D. Houle, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1979 to June 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Board notes that the July 2011 rating decision evaluated the Veteran's hearing loss separately by ear, denying service connection for right ear hearing loss and continuing a noncompensable evaluation for left ear hearing loss.  The Veteran filed a timely Notice of Disagreement in August 2011 pertaining to both his right and left ear hearing loss claims.  During a June 2014 VA examination, hearing loss was found in the Veteran's right ear, along with a worsening of hearing loss in the Veteran's left ear.  In June 2014, the RO granted service connection for right ear hearing loss to be evaluated together with the Veteran's service-connected left ear hearing loss, which was found to be 10 percent disabling.  Effective April 22, 2014, the Veteran's hearing loss was categorized as bilateral hearing loss and evaluated at 10 percent disabling.  Since this grant did not constitute a full grant of the benefits sought on appeal, the Veteran's claim of entitlement to an initial compensable rating prior to April 22, 2014 for his service-connected left ear hearing loss remains before the Board for appellate review.  AB v. Brown, 6 Vet. App. 35, 39 (1993).    

In November 28, 2016, the Veteran testified at a Travel Board hearing before the undersigned at the Seattle RO.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND
 
The Veteran last underwent a VA examination for service-connected bilateral hearing loss and right ring finger disabilities in April 2014.  During his November 2016 hearing, the Veteran asserted that those disabilities had worsened since the last examination.  Specifically, the Veteran contended that it had become increasingly difficult to hear when someone was speaking to him and that he found himself asking others to repeat themselves.  Regarding his right ring finger, the Veteran testified that this finger, as well as his entire right hand, went numb at times.  He stated that his hand was more fatigued and that his right ring finger disability prevented him from performing certain functions such as typing or gripping an object in his right hand for more than a few minutes before the hand went numb and he had to shake it to get the blood circulating again.

Therefore, to ensure that the record reflects the current severity of the Veteran's conditions, new examinations are needed to properly evaluate his service-connected bilateral hearing loss and right ring finger disabilities.  The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following action:

1. With any necessary identification of sources by the Veteran, attempt to obtain any outstanding VA treatment records for the Veteran's service-connected bilateral hearing loss and right ring finger disabilities not already associated with the Veteran's file.  Copies of any outstanding VA treatment records should be added to the Veteran's electronic claims file.

As to any private sources of treatment, the AOJ should contact the Veteran and request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from any private medical providers who have treated him for his service-connected bilateral hearing loss and right ring finger disabilities which are not already of record.  Copies of any outstanding private treatment records should be added to the Veteran's electronic claims file.

2. Thereafter, schedule the Veteran for a VA audiometric examination to determine the current severity of his service-connected bilateral hearing loss.  The Veteran's electronic claims file must be available or accessible for review by the VA examiner in conjunction with the examination and this review should be acknowledged in the report.  

All necessary tests, to include audiological and Maryland CNC testing, should be performed.  

The examiner should address how the Veteran's bilateral hearing loss impacts his activities of daily living, including his ability to obtain and maintain employment.  The examiner must provide a complete rationale for any opinion expressed.  

3. The AOJ should also schedule the Veteran for a VA examination to determine the current severity of his service-connected right ring finger disability.  The Veteran's electronic claims file must be available or accessible for review by the VA examiner in conjunction with the examination and this review should be acknowledged in the report.  

All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The pertinent rating criteria must be provided to the examiner, and the findings reported must be sufficiently complete to allow for rating under all alternate criteria including whether the disability is manifested by ankyloses and/or whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  

The examiner should address how the Veteran's right ring finger disability impacts his activities of daily living, including his ability to obtain and maintain employment.  The examiner must provide a complete rationale for any opinion expressed.  

4. After completing all indicated development, the AOJ should readjudicate the Veteran's claims, with consideration given to any new evidence and all appropriate laws and regulations.  If the benefits sought on appeal remain denied, the Veteran should be furnished with a Supplemental Statement of the Case, given the opportunity to respond, and the case should thereafter be returned to the Board for further appellate review, if warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




